Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed on 12/07/2021 in which claims 1-15 and 17-19 are canceled has been entered of record.

Election/Restrictions
Previous restriction is withdrawn due to applicant cancelation of claims 17-19. 

Allowable Subject Matter
Claim 16 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 16, the prior art does not teach or suggest either alone or in combination  a DRAM chip comprising: wherein during a turning-off period of the access .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709. The examiner can normally be reached MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ANTHAN TRAN/Primary Examiner, Art Unit 2825